Exhibit 10.46

RESTRICTED STOCK UNIT AGREEMENT

INCONTACT, INC.

This RESTRICTED STOCK UNIT AGREEMENT (this “Agreement”) is made and entered into
effective [Grant Date] (the “Grant Date”) by and between inContact, Inc., a
Delaware corporation (the “Company”) and the person whose name is listed as the
“Grantee” on the signature page of this Agreement.  

Recitals

A.This Agreement is made under the Company’s 2008 Equity Incentive Plan adopted
by the Board of Directors on April 15, 2008 and as subsequently amended from
time to time (the “Plan”).  Capitalized terms used herein and not otherwise
defined shall have the meaning ascribed to such terms in the Plan.  

B.Grantee is an employee or consultant who is to render valuable services to the
Company or one or more Subsidiaries, and this Agreement is executed pursuant to,
and is intending to carry out the purposes of, the Plan in connection with the
grant of a restricted stock unit award pursuant to which shares of the Company’s
common stock, par value $0.0001 (“Common Stock”), may be issued to Grantee under
the Plan.

Agreement

NOW, THEREFORE, the parties hereto, intending to be legally bound, agree as
follows:

1.Grant of Restricted Stock Units.

1.1The Company hereby issues to the Grantee on the Grant Date an award
consisting of, in the aggregate, [Total Shares Granted] Restricted Stock Units
(the “Restricted Stock Units”).  Each Restricted Stock Unit represents the right
to receive one share of Common Stock, subject to the terms and conditions set
forth in this Agreement.  

1.2The Restricted Stock Units shall be credited to a separate account maintained
for the Grantee on the books and records of the Company, and all amounts
credited to the said account shall continue for all purposes to be part of the
general assets of the Company.

2.Consideration.  The grant of the Restricted Stock Units is made in
consideration of the services to be rendered by the Grantee to the Company.

--------------------------------------------------------------------------------

3.Vesting.

3.1Except as otherwise stated herein, provided that the Grantee remains in
Service through the applicable vesting date, the right to receive Common Stock
on the basis of the Restricted Stock Units will vest in accordance with the
schedule set forth below.  The period during which a Restricted Stock Unit is
not vested is the “Restricted Period”.

 

Vesting Date/ Conditions

Number of Shares Underlying Restricted Stock Units That Vest

[Vest Date1]

[Shares Vest1]

[Vest Date2]

[Shares Vest2]

[Vest Date3]

[Shares Vest3]

[Vest Date4]

[Shares Vest4]

[Vest Date5]

[Shares Vest5]

[Vest Date6]

[Shares Vest6]

[Vest Date7]

[Shares Vest7]

[Vest Date8]

[Shares Vest8]

[Vest Date9]

[Shares Vest9]

[Vest Date10]

[Shares Vest10]

 

3.2The foregoing vesting schedule notwithstanding and subject to the provisions
set forth below in this Section 3.2, if the Grantee’s Service terminates for any
reason at any time before all of Grantee’s Restricted Stock Units have vested,
the Grantee’s unvested Restricted Stock Units shall be automatically forfeited
upon such termination of Service and neither the Company nor any Affiliate shall
have any further obligations to the Grantee under this Agreement.

(a)During any authorized leave of absence, the running of Restriction Periods
that have not lapsed within 90 days following the first day of the leave of
absence shall be suspended after the leave of absence exceeds a period of 90
days.  Restriction Periods that are suspended due to a leave of absence shall
resume upon the Grantee’s termination of the leave of absence and return to
Service, and the end date of the Restriction Periods shall be extended by the
length of the suspension.

(b)In the event the Grantee’s continuous Service terminates due to death or
Disability, Restriction Periods that have not previously lapsed will accelerate
and lapse immediately prior to such termination of continuous Service.  

(c)In the event the Grantee’s continuous Service is terminated by the Company
without “Just Cause,” as that term is defined in the Change in Control Severance
Compensation Policy adopted by the Board of Directors of the Company August 3,
2011, as amended from time to time (the “CIC Policy”), Restriction Periods that
have not previously lapsed will accelerate and lapse immediately prior to such
termination of continuous Service.  

(4)In the event there is a “Change in Control” as that term is defined in the
CIC Policy, Restriction Periods that have not previously lapsed will accelerate
and lapse immediately prior to the Change in Control event.  

 

2

--------------------------------------------------------------------------------

4.Restrictions.  Subject to any exceptions set forth in this Agreement, during
the Restricted Period and until such time as the Restricted Stock Units are
settled in accordance with Section 6, below, Restricted Stock Units or the
rights relating thereto may not be assigned, alienated, pledged, attached, sold
or otherwise transferred or encumbered by the Grantee.  Any attempt to assign,
alienate, pledge, attach, sell or otherwise transfer or encumber the Restricted
Stock Units or the rights relating thereto shall be wholly ineffective and, if
any such attempt is made, the Restricted Stock Units will be forfeited by the
Grantee and all of the Grantee’s rights to such units shall immediately
terminate without any payment or consideration by the Company.

5.Rights as Shareholder; Dividend Equivalents.

5.1The Grantee shall not have any rights of a shareholder with respect to the
shares of Common Stock underlying the Restricted Stock Units unless and until
the Restricted Stock Units vest and are settled by the issuance of such shares
of Common Stock.

5.2Upon and following the settlement of the Restricted Stock Units, the Grantee
shall be the record owner of the shares of Common Stock underlying the
Restricted Stock Units unless and until such shares are sold or otherwise
disposed of, and as record owner shall be entitled to all rights of a
shareholder of the Company (including voting rights).

6.Settlement of Restricted Stock Units.  Subject to Section 9 hereof, promptly
following the vesting date, and in any event no later than March 15 of the
calendar year following the calendar year in which such vesting occurs, the
Company shall (a) issue and deliver to the Grantee the number of shares of
Common Stock that have vested pursuant to the terms of this Agreement; and (b)
enter the Grantee’s name on the books of the Company as the shareholder of
record with respect to the shares of Common Stock delivered to the Grantee.

7.No Right to Continued Service.  This Agreement shall not be construed under
any circumstance to confer upon the Grantee any right to be retained in any
position, as an Employee, Consultant or Director of the Company.  Further,
nothing in the Plan or this Agreement shall be construed to limit the discretion
of the Company to terminate the Grantee’s Service at any time, with or without
cause.

8.Adjustments.  If any change is made to the outstanding Common Stock or the
capital structure of the Company, if required, the Restricted Stock Units shall
be adjusted or terminated in any manner as contemplated by Article IX of the
Plan.

 

3

--------------------------------------------------------------------------------

9.Tax Liability and Withholding.

9.1The Grantee shall be required to pay to the Company, and the Company shall
have the right to deduct from any compensation paid to the Grantee pursuant to
this Agreement or otherwise, the amount of any required withholding taxes in
respect of the Restricted Stock Units and to take all such other action as the
Company deems necessary to satisfy all obligations for the payment of such
withholding taxes.  The Company may, at its discretion, permit the Grantee to
satisfy any federal, state or local tax withholding obligation by any of the
following means, or by a combination of such means:

(a)tendering a cash payment;

(b)authorizing the Company to withhold shares of Common Stock from the shares of
Common Stock otherwise issuable or deliverable to the Grantee as a result of the
vesting of the Restricted Stock Units; provided, however, that no shares of
Common Stock shall be withheld with a value exceeding the minimum amount of tax
required to be withheld by law; or

(c)delivering to the Company previously owned and unencumbered shares of Common
Stock.

9.2Notwithstanding any action the Company takes with respect to any or all
income tax, social insurance, payroll tax, or other tax-related withholding
(“Tax-Related Items”), the ultimate liability for all Tax-Related Items is and
remains the Grantee’s responsibility and the Company (a) makes no representation
or undertakings regarding the treatment of any Tax-Related Items in connection
with the grant, vesting or settlement of the Restricted Stock Units or the
subsequent sale of any shares; and (b) does not commit to structure the
Restricted Stock Units to reduce or eliminate the Grantee’s liability for
Tax-Related Items.

10.Compliance with Law.  The issuance and transfer of shares of Common Stock
shall be subject to compliance by the Company and the Grantee with all
applicable requirements of federal and state securities laws and with all
applicable requirements of any stock exchange on which the Company’s shares of
Common Stock may be listed.  No shares of Common Stock shall be issued or
transferred unless and until any then applicable requirements of state and
federal laws and regulatory agencies have been fully complied with to the
satisfaction of the Company and its counsel.

11.Notices.  Any notice required to be delivered to the Company under this
Agreement shall be in writing and addressed to the Corporate Secretary of the
Company at the Company’s principal corporate offices.  Any notice required to be
delivered to the Grantee under this Agreement shall be in writing and addressed
to the Grantee at the Grantee’s address as shown in the records of the
Company.  Either party may designate another address in writing (or by such
other method approved by the Company) from time to time.

12.Governing Law.  This Agreement will be construed and interpreted in
accordance with the laws of the State of Utah without regard to conflict of law
principles.

 

4

--------------------------------------------------------------------------------

13.Successors and Assigns.  The Company may assign any of its rights under this
Agreement.  This Agreement will be binding upon and inure to the benefit of the
successors and assigns of the Company.  Subject to the restrictions on transfer
set forth herein, this Agreement will be binding upon the Grantee and the
Grantee’s beneficiaries, executors, administrators and the person(s) to whom the
Restricted Stock Units may be transferred by will or the laws of descent or
distribution.

14.Severability.  The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, and each provision of this Agreement shall be severable and
enforceable to the extent permitted by law.

15.Discretionary Nature of Award.  The grant of the Restricted Stock Units in
this Agreement does not create any contractual right or other right to receive
any Restricted Stock Units or other awards in the future.  Future awards, if
any, will be at the sole discretion of the Company.  

16.Amendment.  This Agreement may be amended only through a written instrument
signed by the parties hereto.  

17.Section 409A.  This Agreement is intended to comply with Section 409A of the
Code or an exemption thereunder and shall be construed and interpreted in a
manner that is consistent with the requirements for avoiding additional taxes or
penalties under Section 409A of the Code.  Notwithstanding the foregoing, the
Company makes no representations that the payments and benefits provided under
this Agreement comply with Section 409A of the Code and in no event shall the
Company be liable for all or any portion of any taxes, penalties, interest or
other expenses that may be incurred by the Grantee on account of non-compliance
with Section 409A of the Code.

18.No Impact on Other Benefits.  The value of the Grantee’s Restricted Stock
Units is not part of Grantee’s normal or expected compensation for purposes of
calculating any severance, retirement, welfare, insurance or similar employee
benefit.

19.Counterparts.  This Agreement may be executed in counterparts, each of which
shall be deemed an original but all of which together will constitute one and
the same instrument.  Counterpart signature pages to this Agreement transmitted
by facsimile transmission, by electronic mail in “pdf” or “jpeg” format, or by
any other electronic means intended to preserve the original graphic and
pictorial appearance of a document, will have the same effect as physical
delivery of the paper document bearing an original signature.

20.Acceptance.  The Grantee has read and understands the terms and provisions
hereof, and accepts the Restricted Stock Units subject to all of the terms and
conditions of this Agreement.  The Grantee acknowledges that there may be
adverse tax consequences upon the vesting or settlement of the Restricted Stock
Units or disposition of the underlying shares and that the Grantee has been
advised to consult a tax advisor prior to such vesting, settlement or
disposition.

 

[Signatures on following page.]

 

 

 

 

5

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

INCONTACT, INC.

 

By:

 

Name:

Paul Jarman

Title:

CEO

 

[Grantee First Name]  [Grantee Last Name]

Print Name of Grantee

 

Signature of Grantee

 

Grantee’s Address:

 

[Grantee Address1]

[Grantee Address2]

[Grantee City], [Grantee State] [Grantee Zip Code]

[Grantee Country]

 

Email:

 

Fax:

 

 

 

6